Citation Nr: 0637689	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disability 
manifested by loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1983 and from May 1997 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim for 
service connection for a right eye disorder.  In June 2002, 
the veteran testified before the Board at a hearing that was 
held at the RO.  In November 2003 and December 2005 the Board 
remanded the claim.  


FINDING OF FACT

The appellant does not have a right eye disorder that is 
causally or etiologically related to service.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by 
active service.                38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's eye 
disorders, however, are not conditions subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran contends that he is entitled to service 
connection for vision in the right eye that deteriorated 
during service. 

The veteran's November 1978 enlistment examination reports 
uncorrected visual acuity in the right eye as 20/70 and 
uncorrected visual acuity in the left eye as 20/20.  Post-
service VA medical examination reports dated February 2004 
and March 2006 show that the vision in his right eye had 
always been weaker than in the left eye while growing up.  As 
a result of each examination, the veteran was diagnosed with 
mild cataracts with myopic astigmatism, presbyopia, and 
refractive amblyopia in the right eye.  Refractive error of 
the eyes, however, is not a disability for VA purposes.  
Accordingly, that a disorder cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See also Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 
(1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 
(1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 
(2000).  This includes refractive error due to such eye 
disorders as myopia, presbyopia and astigmatism.  The 
veteran's myopic astigmatism and presbyopia in this case 
therefore cannot be service-connected absent evidence of 
aggravation.  The veteran's medical records, however, are 
negative for evidence of aggravation by a superimposed 
disease or injury.  A June 1998 medical examination before 
separation from service shows that the veteran's corrected 
visual acuity in the right eye was 20/20.  The veteran's 
February 2004 medical examination shows that his corrected 
visual acuity in the right eye was 20/40.  There is therefore 
no evidence that the veteran's refractive error was 
aggravated by his service.  The veteran's myopic astigmatism 
and presbyopia accordingly may not be service connected in 
this case. 

The Board also finds that service connection for refractive 
amblyopia is not warranted.  The veteran's amblyopia is a 
developmental disorder that is not entitled to service 
connection without evidence of aggravation.  See 38 C.F.R. § 
3.303(c);  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 
45711 (1990).  Here, the veteran's medical records are 
negative for evidence of aggravation by a superimposed 
disease or injury.

The veteran has also been diagnosed with a suspicion of 
glaucoma in both eyes, hypertensive vascular changes to both 
eyes, and mild cataracts.  However, there is no medical 
evidence of record that relates any of those disability to 
the veterans service.  A March 2006 VA medical examiner 
opined that the veteran's decreased vision in the right eye 
is related to the aging process and is not attributable to 
his military service.  As there is no evidence of incurrence 
of any disease or injury resulting in decreased vision, and 
there is no evidence of aggravation of any preexisting visual 
disability, service connection for amblyopia is not 
warranted.

The Board has considered the veteran's assertions that his 
current eye disorders are related to his service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, the weight of the medical evidence 
indicates that the veteran's eye disorders were not caused or 
aggravated by any incident of service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; a rating 
decision in September 1999; and a statement of the case in 
September 1999.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Entitlement to service connection for a right eye disability 
manifested by los of vision is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


